Citation Nr: 1610955	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota





THE ISSUE

Entitlement to service connection for a digestive disorder secondary to service-connected posttraumatic stress disorder (PTSD).





REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for a digestive disorder.  Following a November 2012 remand [by a Veterans Law Judge (VLJ) other than the undersigned], in April 2015 the Board issued a decision [by another VLJ other than the undersigned] that denied service connection for a digestive disorder (to include as secondary to service-connected PTSD).  The Veteran appealed the secondary service connection portion of the decision to the Court.  In December 2015, the Court issued an order that vacated the April 2015 Board decision with regard to that issue, and remanded the matter on appeal for readjudication consistent with the instructions outlined in a December 2015 Joint Motion for Remand (Joint Motion) by the parties.  The case is now assigned to the undersigned.

[The April 2015 Board decision also denied service connection for a low back disability and service connection for a digestive disorder on a direct basis.  The Veteran did not appeal those portions of the decision to the Court; therefore, these issues are no longer before the Board.  In April 2015, the Board also remanded the issue of whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs; because the requested development has not yet been completed by the Agency of Original Jurisdiction (AOJ) on such issue, this issue is not before the Board at this time.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his service-connected PTSD (to include the medications taken for such) has caused or aggravated his current digestive disorder (diagnosed as gastroesophageal reflux disease (GERD)).

On VA intestinal conditions examination in December 2012, it was noted that the Veteran had GERD (with a date of diagnosis listed as 2010).  The December 2012 VA examiner opined that the Veteran's current diagnosis of GERD/dyspepsia was less likely than not incurred in or caused by his in-service PTSD medication, and was less likely to have been incurred or aggravated due to active service.  For rationale, the VA examiner noted the following: there were no treatment records while the Veteran was in service for a gastrointestinal complaint; there were no records to suggest that the Veteran had a chronic or undiagnosed gastrointestinal problem which was present when he left service; the first mention of a gastrointestinal complaint was the Veteran's self-reported history of possible peptic ulcer disease upon his prison intake history in 1983 (though there were no records to verify this diagnosis); there were no notes to indicate that the Veteran was placed on Zantac (or any other antacid medication) due to his PTSD medications; and the only documented side effect the Veteran suffered from his PTSD medications was tardive dyskinesia.

As outlined in the December 2015 Joint Motion, while the December 2012 VA examiner did address whether the Veteran's digestive disorder was incurred in or caused or aggravated by service or caused by in-service PTSD medication, the examiner did not adequately address whether the Veteran's digestive disorder was caused or aggravated by his service-connected PTSD.  As there are no medical opinions currently of record which adequately address this matter, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a digestive disorders examination of the Veteran to ascertain whether the etiology of any current digestive disability is related to his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each digestive disability found during the course of this appeal.  All pertinent diagnoses already of record (including GERD and dyspepsia) must be addressed.

(b) Please identify the most likely etiology for each digestive disability entity diagnosed.  Specifically, the examiner must opine as to whether it is at least as likely as not (a 50% or better probability) that such disability:

(i) is caused by his service-connected PTSD, to include any medications taken for such; or
(ii) is aggravated by his service-connected PTSD, to include any medications taken for such.

The examiner must provide a detailed history or etiology and explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of service connection for a digestive disorder (to include as secondary to service-connected PTSD).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

